F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 7 2001
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 THEODORE HOGAN,
          Plaintiff-Appellant,                          No. 00-3360
 v.                                             (D.C. No. 99-CV-2423-JWL)
 COLGATE-PALMOLIVE                                        (D. Kan.)
 COMPANY,
          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      Plaintiff-Appellant Theodore Hogan appeals the district court’s summary

judgment dismissal of his 42 U.S.C. § 1981 retaliation claim. Appellant claimed



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
that Defendant Colgate-Palmolive Company interfered with Appellant’s

settlement of a claim against Defendant’s long-term disability insurance provider

in retaliation for his filing of an EEOC charge against Defendant. Nearly three

years after Appellant filed his charge, two of Defendant’s employees urged the

insurance provider to let the insurance claim lie dormant in light of Appellant’s

extended inaction on the claim. Appellant alleged that this communication

eventually caused the insurance provider to refuse settlement with Appellant. On

Defendant’s motion, the district court dismissed the action in its entirety.

      We review a district court’s grant of summary judgment de novo, applying

the same legal standard used by the district court under Rule 56(c). See NLRB v.

Pueblo of San Juan, 228 F.3d 1195, 1198 (10th Cir. 2000). We have studied the

briefs of the parties, the record on appeal, and the applicable law, and affirm for

substantially the reasons stated by the district court in its Memorandum and Order

of October 4, 2000.

      Accordingly, the judgment of the United States District Court for the

District of Kansas is AFFIRMED.



                                               Entered for the Court


                                               Monroe G. McKay
                                               Circuit Judge


                                         -2-